|N THE SUPRE|V|E COURT OF PENNSYLVAN|A
N||DDLE DISTR|CT
CONIIV|ONVVEALTH OF PENNSYLVAN|A,: No. 85 i\/ii`\/i 2014
Respondent l
~ v.
PATR|CK IV|ICHAEL GR|NNAN,

Petitioner

PER CUR|A|V|

AND NOW, this 13th day of August, 2014, the Petition for Leave to Fi|e Petition
for Ai|owance of Appea| Nunc Pro Tunc is GRANTED. A|though counsel was negligent
Petitioner is entitled to a counsel-filed Petition for A|iowanoe of Appea|. §_e_e
Pa.R.Crim.P. 122. Counse| is directed to file the already-prepared Petition for
A|Iowance of Appea| within 48 hours of this order.